Citation Nr: 0320871	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  00-16 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151, for 
disability claimed to have resulted from treatment, or lack 
of proper treatment, rendered by VA from July 1996 to August 
1998.

2.  Whether the character of the appellant's discharge from 
his September 8, 1967 to September 22, 1972 term of service 
constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The appellant had active military service from December 1965 
to September 1967 and from September 1967 to September 1972.    

This appeal regarding the character of discharge arises out 
of a May 2002 Administrative Decision entered by the Chicago, 
Illinois VA regional office (RO).  The appellant testified in 
support of this claim in March 2003, by videoconference, 
before the undersigned.  

The Board addresses the issue of entitlement to compensation 
under 38 U.S.C.A. 
§ 1151, for disability claimed to have resulted from 
treatment, or lack of proper treatment, rendered by VA from 
July 1996 to August 1998, in the Remand section of this 
decision.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate his claim, explained to him which evidence he 
was responsible for securing, and obtained and developed all 
other evidence necessary for the claim's equitable 
disposition.

2.  The appellant received a discharge under other than 
honorable conditions for a period of active duty served from 
September 8, 1967 to September 22, 1972.  

3.  During the appellant's September 8, 1967 to September 22, 
1972 period of active duty, a special court martial charged 
and convicted the appellant with two non-judicial punishments 
for willfully writing two checks on a checking account that 
had insufficient funds and disobeying a warrant officer's 
direct order.

4.  The offenses the appellant committed during his September 
8, 1967 to September 22, 1972 period of active duty were 
relatively minor in nature, did not prevent the proper 
performance of his military duties, and were offset by 
service which was otherwise honest, faithful, and 
meritorious. 


CONCLUSION OF LAW

The character of the appellant's discharge for a period of 
active duty served from September 8, 1967 to September 22, 
1972, does not constitute a bar to VA benefits.  38 U.S.C.A. 
§§ 101(2), 5102, 5103, 5103A, 5303 (West 2002); 38 C.F.R. 
§§ 3.12(d)(4), 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board include whether the character of 
the appellant's discharge from his September 8, 1967 to 
September 22, 1972 term of service constitutes a bar to VA 
benefits.  In an Administrative Decision dated May 2002, the 
RO denied the appellant entitlement to this benefit, and 
thereafter, the appellant appealed the RO's decision.  

I.  Development of Claim

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  The VCAA eliminates the need for a claimant to 
submit a well-grounded claim and redefines the obligations of 
VA with respect to its duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  The law was made 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA, and which were not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West 2002).  VA issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001. 

In this case, the Board considers the requirements of the 
VCAA have been met, and in any case, due to the favorable 
disposition of this claim, the Board's decision to proceed in 
adjudicating the appellant's claim does not prejudice the 
appellant in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

II.  Analysis of Claim

The appellant argues that the character of his discharge does 
not bar his entitlement to VA benefits.  To qualify for VA 
benefits, a claimant must demonstrate that he is a 
"veteran."  A "veteran" is a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. §§ 101(2), 101(18) (West 2002); 38 
C.F.R. § 3.12(a) (2002).  Certain discharges are considered 
to have been issued under dishonorable conditions and act as 
a bar to entitlement to VA benefits.  38 U.S.C.A. § 5303 
(West 2002); 38 C.F.R. § 3.12 (2002).  One example is a 
discharge that is issued because of willful and persistent 
misconduct.  If service was otherwise honest, faithful, and 
meritorious, a discharge issued because of a minor offense 
will not be considered willful and persistent misconduct 
under 38 C.F.R. § 3.12(d)(4).  

Further, a discharge issued under dishonorable conditions 
will not constitute a bar to benefits if the individual was 
insane at the time of the offense causing the discharge.  38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Specifically, "if 
it is established to the satisfaction of the Secretary that, 
at the time of the commission of an offense leading to a 
person's court-martial, discharge or resignation, that person 
was insane, such person shall not be precluded from benefits 
under laws administered by the Secretary based upon the 
period of service from which such person was separated."  38 
U.S.C.A. § 5303(b).

In this case, the appellant received an honorable discharge 
for the purpose of reenlistment for a period of active duty 
served from December 2, 1965 to September 7, 1967.  
Thereafter, in 1966, a special court martial charged and 
convicted the appellant with a violation of the Uniform Code 
of Military Justice, Article 134.  The appellant pled guilty 
to this violation, which involved communicating a threat to a 
fellow serviceman.  The special court martial's sentence 
included a forfeiture of sixty-four dollars monthly for six 
months and confinement at hard labor for six months.  The 
latter part of the sentence was suspended. 

In a special court martial proceeding in 1972, the appellant 
was charged with, and convicted for, disobeying a superior 
(warrant) officer's direct order and for willfully writing 
two checks on a checking account that had insufficient funds.  
According to written statements of witnesses, the first 
incident occurred when the appellant came upon a scene of two 
servicemen disagreeing.  The appellant joined in the 
disagreement, and when, on multiple occasions, a warrant 
officer asked the appellant to return to his barracks, he 
disregarded the order and threatened revenge.  The second 
incident occurred when the appellant wrote checks totaling 
$760.00 on an account that had insufficient funds.  When 
queried, the appellant initially admitted that he knew that 
he did not have sufficient funds to cover the checks.  
Subsequently, however, he indicated that he had been grossly 
negligent in failing to keep his checkbook and that he needed 
the money to send to his spouse and child.  The special court 
martial's sentence for the first offense included a 
forfeiture of sixty-four dollars monthly for six months and 
confinement at hard labor for six months.  The latter 
sentence involved the veteran's discharge for intending to 
defraud and procure lawful currency wrongfully and 
unlawfully.  

Shortly thereafter, the appellant was seen in the Mental 
Hygiene Clinic for a general discharge evaluation.  On that 
date, he reported depression, anxiety and hostility secondary 
to social, family and military situations.  He also reported 
that he felt as if everything was hopeless and that he 
contemplated harming himself and others unless he got out of 
jail.  The examiner noted that the appellant's behavior was 
emotionally disturbed and described him as frustrated, angry 
and negative regarding the Army because he felt that he had 
been unjustly treated.  The examiner diagnosed acute 
situational disorder and indicated that the appellant was 
unmotivated for further service and had poor prognosis for 
adjustment.    

In written statements received in November 2001 and March 
2003 and during a hearing held before the undersigned in 
March 2003, the appellant and his representative explained in 
greater detail the circumstances surrounding the check 
writing incident.  The appellant indicated that, while on 
active duty, his spouse wrote a letter, in which she 
indicated that she had gotten a divorce.  Prior thereto, the 
appellant had written checks on their joint account, which 
unbeknownst to him, his spouse had closed.  

The appellant urged the Board to consider this information in 
conjunction with the fact that the appellant had a fragile 
mental state during the troubling time period at issue.  
Allegedly, on multiple occasions during his second period of 
active duty, the appellant requested, but was denied, 
emergency leave to return to his family.  The appellant also 
urged the Board to consider the remainder of his two periods 
of service, during which he received unit citations and other 
awards and volunteered for many undesirable missions.  (The 
record shows the veteran's awards and decorations include the 
Combat Infantryman Badge and the Presidential Unit Citation 
in the context of his participation in numerous campaigns.)  

Based on the evidence noted above, the Board finds that the 
offenses the appellant committed during his September 8, 1967 
to September 22, 1972 period of active duty may be 
characterized as relatively minor in nature.  Neither offense 
caused the appellant to be absent or incompetent such that he 
was prevented from properly performing his military duties.  
See Stringham v. Brown, 8 Vet. App. 445 (1995); Cropper v. 
Brown, 6 Vet. App. 450 (1994).  Moreover, with regard to the 
more serious offense, an intent to defraud, although the 
veteran initially admitted knowing that he did not have 
sufficient funds to cover the checks, this admission was made 
while being treated for depression, experiencing marital 
difficulties, and apparently being consistently denied 
emergency leave to see his family.  Since then, the appellant 
and his representative have submitted statements indicating 
that the appellant might not have been fully aware of the 
fact that the checks he wrote would bounce.  In any event, 
the offenses at issue are clearly offset by approximately 
seven years of service which was otherwise honest, faithful, 
and meritorious.  As indicated, the appellant's service 
includes numerous combat engagements and receipt of battle 
stars for eight campaigns.  

Based on the foregoing, the Board concludes that the 
character of the appellant's discharge for a period of active 
duty served from September 8, 1967 to September 22, 1972, 
does not constitute a bar to VA benefits.  The appellant was 
discharged from this period of active duty under conditions 
other than dishonorable.  This discharge may not be 
considered issued under dishonorable conditions because it 
was issued due to relatively minor offenses, rather than 
willful and persistent misconduct, and the appellant's 
service was otherwise honest, faithful, and meritorious.  
Accordingly, the appeal in this regard is granted.  


ORDER

The character of the appellant's discharge from his September 
1967 to September 1972 period of service does not constitute 
a bar to VA benefits, and his appeal is granted.


REMAND

The appellant also claims that he is entitled to compensation 
under 38 U.S.C.A. 
§ 1151, for disability claimed to have resulted from 
treatment, or lack of proper treatment, rendered by VA from 
July 1996 to August 1998.  Additional development is 
necessary before the Board can decide this claim.  

Due to the appellant's statements made during VA treatment 
and in support of this appeal, it is clear there are 
outstanding medical records that need to be secured before 
the Board can decide the appellant's claim.  For instance, 
during a VA hospitalization in July 1996, the veteran 
reported that he had a history of hypertension, had undergone 
an angioplasty with stent placement in 1988, at Mercy 
Hospital in Vancouver, British Columbia, and was hospitalized 
for a myocardial infarction in 1994, in Albuquerque, New 
Mexico.  Records of these procedures and hospitalizations are 
not currently in the claims file.  

In addition, during the March 2003 hearing before the 
undersigned, the appellant testified that the Social Security 
Administration (SSA) found him to be totally disabled due to 
his heart disorder.  He also testified that SSA based its 
finding on an independent medical review.  A report of this 
review is not currently in the claims file.  Finally, at the 
same hearing, the appellant also testified that, from 1996 to 
1998, he sought monthly treatment at the VA Medical Center in 
North Chicago, Illinois.  However, it does not appear that 
all records of this treatment are in the claims file. 

As previously indicated, during the pendency of this appeal, 
the law changed, see VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  Under Karnas v. Derwinski, 1 Vet. App. at 
313, where the law or regulations change after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process is completed, the version of the law 
or regulations most favorable to the appellant generally 
applies.  

The VCAA provides that the VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(A) (West 
2002).  In this case, the RO previously sought a medical 
opinion in connection with the appellant's claim.  However, 
at that time, the medical record was incomplete.   Therefore, 
another opinion is needed.  

This case is REMANDED for the following development:

1.  The appellant should be requested to 
provide the names and addresses of all 
health care professionals and dates of 
treatment, both VA and non-VA, who have 
treated his heart disorder since his 
discharge from service in 1972.  The 
veteran should be specifically requested 
to provide information on Mercy Hospital 
in Vancouver, British Columbia, and the 
hospital in Albuquerque, New Mexico, 
where the appellant was allegedly 
hospitalized in 1994.  The veteran should 
be provided any necessary authorizations 
for the release of his treatment records 
not currently on file, and an attempt 
should then be made to obtain copies of 
the identified records.  

2.  The medical records upon which the 
Social Security Administration relied in 
awarding the appellant disability 
benefits due to a heart disorder should 
be obtained.

3.  Once additional records are obtained 
pursuant to the aforementioned 
instructions, the claims file should be 
forwarded to an appropriate physician who 
should be asked to review the claims file 
and to render an opinion as to whether it 
is at least as likely as not that the 
appellant suffered additional disability 
as a result of treatment, or lack of 
proper treatment, rendered by VA from 
July 1996 to August 1998.  The examiner 
should indicate in his report that the 
appellant's claims file was reviewed, and 
provide detailed rationale for his 
opinion.    

4.  Once the foregoing development is 
completed, the claim should be re-
adjudicated based on all of the evidence 
of record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The appellant is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



